Citation Nr: 0826130	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  04-20 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a rating in excess of 40 percent for a low 
back disability.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1964 to March 1966.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2003 rating 
decision of the Portland, Oregon Department of Veterans 
Affairs (VA) Regional Office (RO), which, in pertinent part, 
granted service connection for chronic lumbar strain 
superimposed on degenerative changes, rated 40 percent 
effective April 13, 1998.  In November 2006, the case was 
remanded for further development.

A March 2008 rating decision granted service connection for 
sciatica secondary to lumbar disc disease, separately rated 
10 percent.  The veteran has not disagreed with that rating, 
and the matter of the rating for neurological symptoms of the 
lower extremities due to the veteran's low back disability is 
not before the Board.


FINDINGS OF FACT

The veteran's service connected low back disability is best 
characterized as pronounced intervertebral disc syndrome; 
ankylosis of the spine, incapacitating episodes, and 
vertebral fracture are not shown.


CONCLUSION OF LAW

A 60 percent rating is warranted for the veteran's service 
connected low back disability.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes (Codes) 5285, 5286, 5293 (effective prior to September 
23, 2002), Code 5293 (effective September 23, 2002), Code 
5243 (effective September 26, 2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353-23355).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As was noted, this appeal stems from the initial rating 
assigned with the grant of service connection.  The statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  An April 2004 statement of the case (SOC) and June 
2006 and March 2008 supplemental SOCs (SSOCs) notified the 
veteran of what the evidence showed, of the basis for the 
rating assigned, of what was needed to establish a higher 
rating, and of the governing legal criteria (in essence 
proper notice on the downstream issue of an increased initial 
rating), and readjudicated the matter after additional 
development was completed.  The veteran has not alleged that 
there was a notice deficiency, or prejudice from any such 
deficiency.  See Godwin v. Peake, No. 05-876 (U.S. Vet. App. 
May 19, 2008).  

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in December 2001, January 
2006, and (pursuant to the Board remand) in April 2007.  He 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim.

B.		Factual Background

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

On VA examination in December 2001, the diagnosis was chronic 
lumbar strain superimposed on degenerative disc disease.  The 
veteran reported he had back pain on a daily basis.  He 
denied radicular symptoms.  Coughing and sneezing exacerbated 
the pain.  He avoided lifting, walking, and standing.  He 
stated that his ranges of motion were chronically reduced, 
and that flare-ups of pain were present about 50 percent of 
the time.  During flare-ups of lower back pain (which could 
last up to three days) he had additional motion loss.  He 
reported a feeling of tightness, and that he tended to limp.  
Pain awakened him at night.  Examination of the back showed 
flattening of the usual lordotic curve and a slight increase 
in dorsal kyphosis.  Range of motion testing revealed 50 
degrees of forward flexion, 5 degrees hyperextension, lateral 
bending 20 degrees bilaterally, and rotation 20 degrees 
bilaterally.  Deep tendon reflexes are hypoactive at the 
knees and ankles.  Motor testing revealed quadriceps and 
anterior tibial group to be 5/5.  Sensation was intact 
throughout.  There was no measurable atrophy.  The examiner 
noted that a MRI showed disc protrusion, central canal 
stenosis, and degenerative disc disease at L1-2 and L4-5.  
The examiner opined that during the veteran's flare-ups of 
pain, he would expect additional motion loss at 10-15 degrees 
in forward flexion, moderate alteration in the veteran's 
gait, and diminished endurance.

A March 2004 lumbosacral spine x-ray revealed mild right 
convex scoliosis of the lumbar spine; a large left lateral 
osteophyte at T11-12; mild degenerative changes of the lumbar 
spine with marginal spurring; mild disc space narrowing at 
L5-S1; and facet arthropathy from L3-4 through L5-S1.  Mild 
anterior wedging of T12 was considered likely physiologic.  
The impression was multilevel degenerative disc disease with 
mild disc space narrowing at L5-S1, and lower lumbar facet 
arthropathy. 

On April 2004 physical therapy consultation and evaluation, 
the veteran reported low back pain with radiation into the 
left lower extremity.  He described the pain as constant, and 
aggravated on lifting, prolonged walking, and forward 
bending.  Physical examination revealed: decreased lumbar 
lordosis; patellar and achilles reflexes symmetrical; lumbar 
active range of motion - forward flexion 50 degrees, 
extension 80 degrees; bilateral side bending 50 degrees, all 
motions painful; left knee extension and ankle dorsiflexion 
4+/5, otherwise bilateral lower extremities grossly 5/5 
throughout.

An April 2004 electromyograph (EMG) was interpreted as 
abnormal.  It was noted that there was no electrodiagnostic 
evidence for left lumbosacral radiculopathy/spinal stenosis.

January 2006 VA examination revealed a flat back.  There was 
25 degrees of lateral flexion to the left, with pain; 18 
degrees of lateral flexion to the right, with pain; 20 
degrees of extension, with pain; 45 degrees of flexion,with 
pain;, and 10 degrees of rotation, bilaterally with the most 
pain.  Muscle strength testing of the lower extremities was 
5/5 bilaterally with some minimal weakness to the right quad 
noted.  Deep tendon reflexes were 0/4 bilaterally.  
Neurosensory was intact but diminished due to diabetic 
peripheral neuropathy.  Straight leg raises were negative 
both sitting and supine at 90 degrees.  Gait was normal.  The 
assessments were, in part, degenerative disc disease of the 
lumbar spine, spinal stenosis, diabetic peripheral 
neuropathy.  The examiner opined that the neurological 
symptoms were most likely due to peripheral neuropathy due to 
his diabetes.

A March 2006 MRI was interpreted as showing mild degenerative 
disc disease.

A March 2006 EMG consultation of the lumbar spine reports the 
results are very suggestive but not diagnostic of a L S-1 or 
less likely L-5 root injury.  The examiner noted that it was 
possible that all abnormalities seen were due to peripheral 
neuropathy.  He added the current results in combination with 
the previous test in April 2004 were consistent with a 
peripheral polyneuropathy.

On April 2006 VA neurosurgery consultation, the veteran 
reported moderate to severe pain in his lumbar spine, 
radiating to the left leg.  He reported occasional but less 
severe pain in the right leg.  He alleged limitations in all 
functions; he could sit for only 3 minutes before having to 
shift to a more comfortable position.  He was able to stand 
for 1-3 minutes and to walk one-half city block.  He took two 
Vicodin tablets prior to the visit, but still rated his pain 
6/10.  He used a cane at times (but did not have it at that 
visit).  He denied bowel or bladder control problems.  On 
physical examination, he walked with an erect posture, and 
was able to heel walk and toe walk with some difficulty due 
to balance.  Examination of the spine showed flattening of 
the lordotic curve.  He was not tender centrally, and had no 
paravertebral muscle spasm.  He was quite tender on the PSIS 
and sciatic notches bilaterally with a positive straight-leg 
raising on the left at 60 degrees with pain radiating to the 
left lower leg and negative on the right side to 80 degrees.  
Range of motion was: Flexion 30 degrees, with increased pain 
in the left leg; extension 10 degrees, with increased left 
leg pain; lateral bending 10 degrees and rotation 20 degrees, 
bilaterally without difficulty.  Deep tendon reflexes in the 
lower extremities were absent at the knees and ankles 
bilaterally, with negative Babinskis.  The assessment was 
severe spinal stenosis at L3-4 level.  The examiner noted the 
veteran was quite limited in his functions due to pain, which 
was constant, and moderate-to-severe.

A May 2006 neurosurgery treatment record notes, the veteran's 
complaints of low back pain and some left leg pain.  He 
occasionally had intermittent pain in the left L4 
distribution.  

A February 2007 lumbosacral spine MRI found: "multilevel 
degenerative disk disease, ligamentum flavum thickening, and 
facet arthropathy.  Findings have caused spinal canal 
stenosis at multiple levels.  The most significant of these 
is seen at L3-4 where there is 70 percent narrowing of the 
central spinal canal".

On April 2007 VA examination, the veteran reported pain 
across the low back that went down the left leg to the heel.  
Physical examination revealed that the veteran walked with a 
slow antalgic gait and did not move his back much.  He had 
tenderness along the lumbar paraspinal muscle with some 
muscle spasms.  There was loss of normal lumbar lordosis, but 
no focal scoliotic changes.  Range of motion was flexion to 
60 degrees but with severe pain anything past 30 degrees.  
Extension was to 10 degrees.  Right and left lateral flexion 
was to 15 degrees and right and left lateral rotation was to 
25 degrees all with pain.  Examination of the lower 
extremities shows zero deep tendon reflexes at the patella 
tendon and Achilles tendon.  The diagnosis was chronic lumbar 
spine strain superimposed on degenerative changes with spinal 
stenosis of the lumbosacral spine and sciatica symptoms.  The 
examiner opined:

"[The veteran] has new findings on MRI and EMG that 
were not available at his last VA examination, which are 
consistent with irritation of the nerve roots on the 
left and spinal canal stenosis.   . . ..  With 
repetitive activity he is likely to have worsening pain 
across the low back and down the left leg with a loss of 
another 20 to 30 degrees of flexion as demonstrated by 
the severe loss of pain today.  He is also likely to 
have lack of endurance, strength, and incoordination 
across the lumbar spine.  The pain would be the primary 
symptom.  When he was working this did significantly 
cause difficulties with manual labor and this condition 
is likely to worsen as time goes on and make it more 
difficult for him to do his activities of daily living 
as well as any gainful employment that involves any 
manual labor".

C.		Legal Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As the claim for increase is an appeal from the initial 
rating assigned, the possibility of staged ratings must be 
considered  Fenderson v. West, 12 Vet. App. 119 (1999).  
When there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The criteria for rating disabilities of the spine were 
revised, effective September 23, 2002 (specifically for disc 
disease) and September 26, 2003.  From their effective date, 
the veteran is entitled to ratings under the revised 
criteria.  Since the low back is already rated 40 percent 
(for the entire appeal period), the focus is on the criteria 
that would allow a rating in excess of 40 percent.

As was noted previously, sciatica is separately rated, and 
the matter of that rating is not before the Board.  It is 
also noteworthy that final ratings have denied service 
connection for peripheral neuropathy of both lower 
extremities and erectile dysfunction.  Consequently, while 
applicable regulations provide for separate ratings for 
neurological symptoms of disc disease, symptoms of peripheral 
neuropathy of the lower extremities and erectile dysfunction 
are not for consideration in the instant case (they are 
attributed to nonservice-connected diabetes).

Criteria in effect prior to September 23, 2002

Under the criteria in effect prior to September 23, 2003 
ratings in excess of 40 percent may be assigned for low back 
disability if there is vertebral fracture (Code 5285), 
ankylosis (Codes 5286, 5289) or pronounced disc disease (Code 
5293).  38 C.F.R. § 4.71a.  Vertebral fracture and ankylosis 
are not shown, so ratings under Codes 5285, 5286, and 5289 
would be inappropriate.

Under Code 5293 (prior to September 23, 2002), the next 
higher, 60 percent, rating requires pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy (that is, with characteristic pain 
demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
discs) and little intermittent relief.

While the evidence of record does not show all of the 
criteria reflective of pronounced disc disease, symptoms 
noted present a disability picture that approximates such 
criteria, warranting a 60 percent rating under the pre-
September 23, 2002 Code 5293.  38 C.F.R. § 4.7.  January 2006 
VA examination found all movement was with pain.  The April 
2006 VA neurosurgery consultation found positive straight leg 
testing with pain radiating to the left lower leg, and absent 
ankle reflexes.  It is reasonably shown that functions such 
as prolonged sitting are compromised, and that narcotic 
medication does not bring full relief.  Consequently, the 
Board finds that the level of impairment shown reasonably 
approximates pronounced disc syndrome, warranting the maximum 
60 percent rating under the pre-September 23, 2002 Code 5293.

Under the criteria in effect prior to September 23, 2002, a 
rating in excess of 60 percent for lumbar spine disability 
required either ankylosis or fracture (38 C.F.R. § 4.71a, 
Codes 5285, 5286); as neither is shown, a rating in excess of 
60 percent under the pre-September 23, 2002 criteria is not 
warranted.

Criteria in effect from September 23, 2002

As the Board is granting a 60 percent (but no higher) rating 
under the pre-September 23, 2002 criteria, the focus in 
considering the criteria that took effect on that date (and 
subsequently) is on those criteria that would allow for a 
rating in excess of 60 percent.

The revised Code 5293 provides that intervertebral disc 
syndrome should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.

As 60 percent is the highest rating available for 
intervertebral disc syndrome based on incapacitating episodes 
under the revised Code 5293, consideration of those criteria 
is of no benefit to the veteran.  A rating in excess of 60 
percent rating based on a combination of ratings for 
orthopedic and neurological impairment is not warranted as 
the neurological symptoms shown are either already separately 
rated (sciatica), and not on appeal, or have been found 
nonservice-connected because due to nonservice-connected 
diabetes.   




Criteria in effect from September 2003

The revised criteria for Code 5243 (Intervertebral Disc 
Syndrome) effective September 26, 2003, provide that 
intervertebral disc syndrome is evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
(General Formula) or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  Other 
disability of the spine is rated under the General Rating 
Formula.   See 38 C.F.R. § 4.71a.  As 60 percent is the 
highest rating available for intervertebral disc syndrome 
based on incapacitating episodes under Code 5243, a higher 
rating based on this basis is not warranted.  

Under the General Rating Formula, a rating in excess of 60 
percent requires unfavorable ankylosis of the entire spine.  
As was noted above, ankylosis is not shown.

The Board has also considered whether referral for 
extraschedular consideration of a rating in excess of 60 
percent is indicated.  The record does not reasonably reflect 
or suggest that the veteran's service connected lumbar spine 
disability involves factors such as marked interference with 
employability or frequent hospitalizations so as to warrant 
referral for extraschedular consideration.  38 C.F.R. 
§ 3.321.  


ORDER

A 60 percent rating is granted for the veteran's service 
connected low back disability, subject to the regulations 
governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


